Exhibit 10.15 Execution Version FIRST AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO COLLATERAL AGREEMENT THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO COLLATERAL AGREEMENT (this “ Amendment ”) is dated as of July 26, 2012, by and among NEW YOUNG BROADCASTING HOLDING CO., INC., a Delaware corporation (“ Holdings ”), YOUNG BROADCASTING, LLC, a Delaware limited liability company (the “ Borrower ”), the Subsidiary Guarantors, the Lenders party hereto (the “ Consenting Lenders ”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity, the “ Administrative Agent ”). Statement of Purpose Holdings, the Borrower, the Lenders and the Administrative Agent are parties to that certain Credit Agreement, dated as of December 13, 2011 (as in effect as of the date hereof and as amended, restated, supplemented or otherwise modified from time to time, the “ Credit Agreement ”), pursuant to which the Lenders have extended certain credit facilities to the Borrower. Holdings, the Borrower, the Subsidiary Guarantors and the Administrative Agent are parties to that certain Collateral Agreement, dated as of December 13, 2011 (as in effect as of the date hereof and as amended, restated, supplemented or otherwise modified from time to time, the “ Collateral Agreement ”). Holdings, the Borrower and the Subsidiary Guarantors have requested that the Administrative Agent and the Consenting Lenders agree to amend the Credit Agreement and the Collateral Agreement as more specifically set forth herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1.
